COOKSEY, TOOLEN, GAGE, DUFFY & WOOG

535 Anton Boulevard, Suite 1000

Costa Mesa, California 92626-1977

On BF Ww NN

oO CO ~TI DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

RANDALL P. MROCZYNSKI

[State Bar No. 156784]

COOKSEY, TOOLEN, GAGE,
DUFFY & WOOG

535 Anton Boulevard, Tenth Floor
Costa Mesa, California 92626-1977
(714) 431-1100; FAX: (714) 431-1145

Attorneys for Movant,
CAB WEST LLC

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 

In re Case No. 20-50182
PIERCE CONTRACTORS, INC., Chapter 11
Debtor.| RS No: RPM-82
CAB WEST LLC, STIPULATION TO WITHDRAW
MOTION FOR RELIEF FROM THE
Movant.. AUTOMATIC STAY
VS.
PIERCE CONTRACTORS, INC., Date: May 28, 2021
Time: 10:00 a.m.
(Hearing to be held via tele/videoconference)
Respondents.

 

 

Debtor, PIERCE CONTRACTORS, INC. (hereinafter “Debtor”), by and through its attorney

of record, The Mlnarik Law Group, Inc. by William W. Winters, Esq. and Creditor, CAB WEST LLC

(“Movant”) by and through its counsel of record, Cooksey, Toolen, Gage, Duffy & Woog by Randall

P. Mroezynski, Esq. hereby submit the following stipulation:

WHEREAS, Debtor commenced this case by filing a petition under Chapter 11 of the United

States Bankruptcy Code on January 31, 2020;

28-58 182

]_ STIPULATION, WITHDRAWING MOTION FOR RELIEF FROM STAY

3100.0144 3737279.1
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG

535 Anton Boulevard, Suite 1000

Costa Mesa, California 92626-1977

Bm WwW NN

Oo CO SI HD MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

WHEREAS, pre-petition Debtor entered into a Motor Vehicle Lease Agreement (the "Lease")
with Movant for the lease of a 2018 Ford Fusion, VIN: 3FA6P0SU6JR161806 (the “Vehicle”);

WHEREAS, on March 19, 2021 Movant filed a Motion for Relief from Stay (the ““Motion”)
as to the Vehicle [Dkt. No. 79] on the grounds that the Lease had matured post-petition;

WHEREAS, Debtor appeared by counsel at the April 16, 2021 preliminary hearing on the
Motion at which time the preliminary hearing was continued by the Court;

WHEREAS, since April 16, 2021 the Debtor has exercised the Lease’s purchase option.

WHEREAS, by this Stipulation the parties wish to withdraw the Motion current set for
continued preliminary hearing on May 28, 2021.

NOW, WHEREFORE, in consideration of the above recitals, the sufficiency of which is
hereby acknowledged,

IT IS HEREBY STIPULATED by and between the parties as follows:

1. Upon entry of an Order Approving this Stipulation, Movant’s Motion shall be deemed

withdrawn.

DATED: May 24, 2021 ee
By: LO CC " ZK fo / -
RANDALL P. MROCZYNSKI

Attorneys forMovant
CAB WEST LLC /

DATED: May , 2021 THE MLNARIK LAW GROUP, INC.

By:__ See Attached Page
WILLIAM W. WINTERS
Attorneys for Debtor
PIERCE CONTRACTORS, INC.

20y5 0182 2 STIPULATION WITHDRAWING MOTION FOR RELIEF FROM STAY
3100.0144 3737279.1
COOKSEY, TOOLEN, GAGE, DUFFY & WooG
535 Anton Boulevard, Suite 1000
Costa Mesa, California 92626-1977

oO Se SD DO WH BR WD YN

Mw NN NR WW bo
e®uaaank &ReXS FERRER BE es

 

 

WHEREAS, pre-petition Debtor entered into a Motor Vehicle Lease Agreement (the "Lease")
with Movant for the lease of a 2018 Ford Fusion, VIN: 3FA6POSU6JR 161806 (the “Vehicle”),

WHEREAS, on March 19, 2021 Movant filed a Motion for Relief from Stay (the “Motion”)
as to the Vehicle [Dkt. No. 79] on the grounds that the Lease had matured post-petition;

WHEREAS, Debtor appeared by counsel at the April 16, 2021 preliminary hearing on the
Motion at which time the preliminary hearing was continued by the Court;

WHEREAS, since April 16, 2021 the Debtor has exercised the Lease’s purchase option.

WHEREAS, by this Stipulation the parties wish to withdraw the Motion current set for
continued preliminary hearing on May 28, 2021.

NOW, WHEREFORE, in consideration of the above recitals, the sufficiency of which is
hereby acknowledged,

IT IS HEREBY STIPULATED by and between the parties as follows:

1, Upon entry of an Order Approving this Stipulation, Movant’s Motion shall be deemed

withdrawn.
DATED: May , 2021 COOKSEY, TOOLEN, GAGE, DUFFY & WOOG

By:
RANDALL P. MROCZYNSKI
Attorneys for Movant
CAB WEST LLC

 

DATED: May 24 , 2021 THE MLNARIK LAW GROUP, INC.

“WILUIAM W. WINTERS
Attorneys for Debtor
PIERCE CONTRACTORS, INC.

20-50 182 2 STIPULATION WITHDRAWING MOTION FOR RELIEF FROM STAY

340050144. 3737279.)

 
